The opinion of the court was delivered by
Red field, Ch. J.
The doctrine of estoppels in pais is one, which so far at least, as that term is concerned, has grown up chiefly within the last few years. But it is and always was a familiar principle, in the law of contracts. It lies at the foundation of morals, and is a cardinal point, in the exposition of promises, that one shall be bound by the state of facts which he has induced another to act upon. He who by his words, or his actions, or by his silence even, intentionally, or carelessly, induces another to do an act, which he would not otherwise have done, and which will prove injurious to him, if he is not allowed to insist upon the fulfillment of the expectation, upon which he did the act, may insist upon such fullfilment. And equally if he has omitted to do any act, trusting upon the assurance of some other thus given, and which omission will be prejudicial to him, if the assurance is not made good, he may insist, it shall be made good.
But in applying this rule, to the present case, it would seem the county court did give the defendant the full benefit of it. It is not claimed, that the plaintiff gave any encouragement to the sale, or that he was guilty of any misconduct, in regard to it, until the defendant had purchased the property, and driven it off and had been gone half an hour, with his drove. It is not claimed, that it was then the plaintiff’s duty to have pursued defendant. And it does not appear, that plaintiff had any other opportunity, to have informed the defendant of his lien, upon the property. It is only said, that when informed of the sale, in the presence of Tisdale, by Whitcomb, he did not object to the sale. But there is nothing in the case to show, that this had any tendency to mislead the defendant, or that the plaintiff was in any manner called upon, at that time, to make a formal declaration of his claim. In short there seems to have been no particular call upon plaintiff then to assert his title, and if not, his silence is not evidence against him, much less conclusive. Vail v. Strong, 10 Vt. 475. Gale v. Spooner, 11 Vt. 152.
And the objection that the plaintiff did not give notice to defendant, that he had any claim upon the property, seems to us by no *374means to indicate any intention to mislead the defendant, or any indifference to his interest, by which defendant has unjustly been misled, which is in any sense like that of the drawee of a bill accepting, or paying it, upon the credit of a forged signature of his own correspondent, which he is bound to know, or like that of a bank taking counterfeits of its own bills, which it is bound to know, and which the innocent holder, if told of, at the time, might stand some chance of obtaining redress upon. Price v. Neal, 3 Barr. 1354. Salem Bank v. Gloucester Bank, 17 Mass. 1.
If there is any thing, which the testimony tends to show, that he should have done, which he did not do, it seems to us, it was to have pursued after the defendant, and informed him, at once, and while there was some reasonable probability, that the notice would be available to him. But this is so unreasonable an act, that it is not claimed. And we think, he might have sent a sheriff after him with a writ at once if he elected, and that there would then have been no pretence of an estoppel, and that he did not sue as early as he might, is no ground of estoppel short of the term of the statute of limitations. And giving notice to defendant is not shown to have been any more readily in plaintiff’s power, and it is certain it would probably have been far more unavailing to defendant. And no one could have expected plaintiff to give notice to defendant, when first informed of the sale, and while he expected the sale was made by Whitcomb, who was entirely solvent, and whom the plaintiff had informed of the state of his claim, and that if he sold the cattle, he should look to him for pay; while he so understood the transaction, he would suppose Whitcomb the only one interested to know of his claim, and he had already informed him of all the facts concerning it.
It has been held, that a declaration will not take effect as an absolute estoppel unless it is made with a full knowledge of the right to be estopped, and with the design, or effect of creating an impression, that it does not exist, or will not be enforced. Whitaker v. Williams,20 Conn. 98, id. 568. Steele v. Putney, 3 Shepley 327. In 2 Smith’s Lead. Cas. 564, it is said, “That the rejection of evidence,” on this ground, “ is designed to prevent fraud on the one part, and injury on the other,” and will not be extended beyond this. And a declaration made under a mistake of one’s rights, either in fact, or in law, may be withdrawn. 20 Conn. 98.
Judgment affirmed.